                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 GLENN T. TURNER,
                                                                   FINAL PRETRIAL
                               Plaintiff,
                                                                 CONFERENCE ORDER
        v.
                                                                      17-cv-764-jdp
 LEBBEUS BROWN, HEIDI BLOYER,
 JULIE BULMANN, and ZACHARY BERGER,

                               Defendants.


       The court held a final pretrial conference by phone on September 26, 2019, at which

plaintiff Glenn T. Turner appeared pro se and defendants appeared by counsel, Eliot Held and

Brandon Flugaur. This order summarizes the rulings made at the conference, and it provides

further rulings about the parties’ exhibits.

A. Witnesses

       In a previous order, I directed the clerk of court to issue writs of habeas corpus ad

testificandum for Turner’s inmate witnesses Byron Stewart, Dion Matthews, Tingia Wheeler,

and Mical Thomas. The next day, defendants’ counsel filed a motion requesting that Matthews,

Wheeler, and Thomas be permitted to appear by video conference on the ground that it would

be a significant burden for DOC to transport four inmates and Turner to Madison for trial.

Dkt. #106. For the reasons stated at the conference, I will grant defendants’ motion and will

direct the clerk of court to cancel the writs for Matthews, Wheeler, and Thomas. Counsel must

ensure that the video conferencing at the relevant institutions meets the court’s standards,

including that (1) counsel identify a person at the prison responsible for arranging video

conferencing who will be available to coordinate with the court in advance of trial and who will

be available to address any problems that arise during the trial; (2) the inmate must be
positioned properly in front of the camera, so that his face fills most of the screen; (3) the

microphone is positioned near the witness, so that the audio is clear and free of interference;

and (4) the inmate will be ready and available at the appropriate time.

        The writ for Stewart will remain in place.

B. Exhibits

        1. Defendants’ objections to Turner’s exhibits

        Defendants objected to several of Turner’s proposed exhibits. I will rule on those

objections as follows:

        Exhibits 1, 6, 7, 8, 9, and 10: These documents relate to Turner’s grievances and

litigation regarding administrative confinement review hearings that were held in 2014 and

2015 that Turner believed violated DOC regulations. Defendants contend that the documents

are not relevant to Turner’s claims in this case. But according to Turner, his efforts to challenge

the administrative confinement review hearings caused defendants to retaliate against him in

various ways, including by confiscating his inhaler and impeding his progress through the High

Risk Offender Program (HROP). Therefore, I will not exclude these exhibits. Turner should

make sure at trial to put in evidence showing that (1) defendants knew about his grievances

and litigation concerning the administrative confinement review hearings, and (2) defendants

were motivated by the grievances and litigation to take retaliatory actions against Turner. In

addition, I caution Turner against spending a significant amount of time at trial discussing the

administrative confinement review process or why he thought his 2014 and 2015 hearings were

procedurally deficient. Such facts are irrelevant and would confuse the jury. Turner should

instead use these documents to show that he filed complaints and engaged in litigation against

prison officials.


                                                2
        Exhibit 2: This document is a June 2015 decision by Warden Boughton and the DAI

Administrator to retain Turner in administrative confinement. Turner does not have a claim in

this case challenging his continued placement on administrative confinement generally. His

retaliation claims relate only to his stalled progression through HROP and the confiscation of

his inhaler. In addition, Boughton has been dismissed as a defendant and the DAI

administrator is not a defendant. Therefore, I will exclude this exhibit as irrelevant.

        Exhibit 11: These are some of Turner’s writings regarding his experience in solitary

confinement. Defendants argue that the writings are irrelevant. But because Turner says that

defendants were motivated to retaliate against him because of these writings, I will not exclude

them.

        Exhibit 14: This is defendants’ supplemental response to Turner’s first set of discovery.

The response itself, which was drafted by defendants’ counsel, will be excluded as hearsay that

does not fall within an exception. Turner may introduce the email from defendant Lebbeus

Brown, Dkt. 86-15 at 4, because that email is admissible as a statement from a party opponent.

Fed. R. Evid. 801(d)(2)(A).

        Exhibit 17: This is Turner’s inmate complaint and the institution’s response concerning

the confiscation of the inhaler from his cell. Defendants argue that the inmate complaint is

hearsay. This is correct, but only if Turner is intending to use the inmate complaint to establish

that that what he says in the complaint is true. In other words, Turner cannot use the complaint

as evidence that his inhaler was confiscated or that the health services unit had no record of an

inhaler being returned. But Turner may use the inmate complaint as a prior consistent

statement to rebut any suggestion that he fabricated the story about his inhaler being

confiscated, that he sought help in finding his missing inhaler, or that his testimony is otherwise


                                                3
incredible. Fed. R. Civ. P. 801(d)(1)(B). He may also introduce the inmate complaint to

provide context for the inmate complaint examiner’s response to his complaint. See United

States v. Breland, 356 F.3d 787, 792 (7th Cir. 2004) (explaining that out-of-court statements

are admissible “when offered as background information to put [an action] in context because

they are not being offered for the truth of the matter asserted”). The inmate complaint

examiner’s response is admissible under the exception to hearsay rules as a record of a regularly

conducted activity. Fed. R. Civ. P. 803(6).

       Exhibits 21 and 41: These documents provide information about asthma and

bronchospasms. For the reasons explained at the telephonic final pretrial conference, these

documents will be excluded as improper expert testimony. Turner may testify from his own

personal experience and knowledge about his asthma condition and symptoms.

       Exhibits 25, 26, and 29: Exhibits 25 and 26 are former defendant Williams Brown’s

responses to requests for admissions and interrogatory responses. Exhibit 29 is former

defendant Lacy Dickman’s responses to Turner’s request for admissions. Defendants argue that

these are not admissible as statements by a party opponent under Rule 801(d)(2) of the Federal

Rules of Evidence because Turner’s claims against Brown and Dickman were dismissed at

summary judgment. Defendants are correct that because Brown and Dickman are no longer

parties, their discovery responses are not party admissions under Rule 801(d)(2)(A). See United

States v. Smith, 746 F.2d 1183, 1185 (6th Cir. 1984) (“[O]nce [declarant] was severed from

the case, he was no longer a party and the statement was no longer admissible under

801(d)(2)(A).”); Fitzpatrick v. City of Fort Wayne, 259 F.R.D. 357, 366–67 (N.D. Ind. 2009)

(holding that former party’s statement was not admissible against remaining party).




                                               4
        But I conclude that Brown’s and Dickman’s discovery responses are admissible under

the residual exception to hearsay statements, set forth in Rule 807 of the Federal Rules of

Evidence. Under the residual exception, a hearsay statement is not excluded by the rule against

hearsay if (1) the statement “has equivalent guarantees of trustworthiness,” (2) is offered as

evidence of a material fact, (3) is more probative on the point for which it is offered than any

other evidence that the proponent can obtain through reasonable efforts, (4) admitting it will

serve the purpose of the hearsay rules and the interests of justice, and (5) the proponent has

given notice to the adverse party that he intends to use the statement. Fed. R. Civ. P. 807.

Brown’s and Dickman’s statements meet all of these factors.

        First, there is no question that the statements are trustworthy, as they are sworn

statements submitted by Brown and Dickman themselves. Second, Brown’s statements would

be offered as evidence that the person responsible for investigating the confiscation of the

inhaler from Turner’s cell was not able to confirm that the inhaler had another inmate’s name

on it. Dickman’s statements would be offered as evidence that she voted to demote Turner in

HROP for having another inmate’s inhaler, despite failing to investigate whether the inhaler

was Turner’s or someone else’s. These are material facts. Dickman’s statement that she did not

know Lebbeus Brown wanted Turner out of HROP may also be relevant to a material fact in

dispute at trial.

        Third, Turner cannot offer the statements from Brown or Dickman through any other

reasonable efforts. In general, if a party could simply subpoena a witness who made the hearsay

statement, the party could not rely on the residual exception to introduce the hearsay statement

at trial. See Parsons v. Honeywell, 929 F.2d 901, 907–08 (2d Cir. 1991) (explaining that residual

hearsay exception did not apply because declarant’s in-person testimony would be more


                                               5
probative than the hearsay statement); United States v. Zapata, 356 F.Supp.2d 323, 328

(S.D.N.Y. 2005) (same). But here, Turner’s prison account statement shows that he does not

have the funds to subpoena witnesses for trial. Dkt. 7. Therefore, the discovery responses are

the only way for Turner to introduce statements from Brown and Dickman.

       Fourth, admitting the statements will serve the purposes of the rules and the interests

of justice. The purpose of Rule 807 is to make sure that reliable, material hearsay evidence is

admitted, regardless of whether it fits neatly into one of the exceptions enumerated in the Rules

of Evidence. United States v. Moore, 824 F.3d 620, 624 (7th Cir. 2016). That purpose is served

by admitting the Brown’s and Dickman’s discovery responses. They are reliable, material, and

do not pose any prejudice to defendants.

       Fifth, Turner has provided ample notice to defendants that he intends to use these

discovery responses at trial. Accordingly, I will not preclude them.

       Exhibits 30 through 37: These are discovery responses by defendants Bulmann,

Bloyer, Berger, and Lebbeus Brown. Defendants concede that they are admissible as statements

by a party opponent under Rule 801(d)(2)(A), but they argue that they may be admitted only

against the party who made the statement. Defendants argue that the court should issue a

limiting instructing to jury explaining how these statements may be used. I will overrule this

objection without prejudice. Without knowing which statements Turner will use and how, it is

premature to consider whether a limiting instruction is appropriate or necessary. If defendants

think that a limiting instruction is necessary after the evidence has been admitted, they may

request one at the appropriate time.

       Exhibit 38: This is defendants’ response to Turner’s first set of discovery requests.

Defendants object that the response is irrelevant, but as I stated at the telephonic conference,


                                               6
Turner may introduce defendants’ response to Turner’s request 2 regarding whether there were

any other inmates named “Turner” housed at WSPF during the relevant time period.

       2. Turner’s objections to defendants’ exhibits

       In a previous order, I denied Turner’s motion in limine in which he sought to preclude

defendants from introducing evidence or argument that Turner is involved in a gang or

“security threat group” or that defendants relied on Turner’s alleged gang activity to demote

or remove him from HROP. Dkt. 103. At the final pretrial conference, Turner asked me to

reconsider this decision, arguing that it would be unfair and highly prejudicial to permit

defendants to testify at trial that they demoted Turner in HROP because of Turner’s alleged

gang activity.

       Turner makes some persuasive arguments. His removal from HROP in September 2016

is not part of his claim in this case. Instead, Turner’s claim concerns defendant Brown’s

removing Turner from the Thinking for Change program and demoting Turner in HROP, both

of which occurred before September 2016. Defendants did not cite “gang activity” as a basis

for removing Turner from Thinking for Change or demoting him in their DOC-30B reviews of

his HROP progress, in their discovery responses, or at summary judgment.

       On the other hand, Turner has not identified any prior sworn statement by defendants

denying that Turner’s alleged gang involvement influenced the decision to demote him in

HROP or remove him from the Thinking for Change program. It does not appear that Turner

asked defendants directly whether his alleged gang affiliation played a role in his demotion in

HROP. In addition, I reviewed defendants’ discovery responses and, although defendants

identify Turner’s behavioral issues as one of the reasons for his demotions, defendants never

state that Turner’s behavior was the only reason for his demotion. Therefore, I conclude that


                                              7
defendants can present testimony and evidence that Turner’s alleged gang involvement was

one of the reasons that they demoted him in HROP. Turner will be free to impeach defendants

with sworn statements that they made at summary judgment that contradict testimony they

give at trial.

        This leaves the question whether defendants may introduce into evidence the major

conduct report no. 2821780, that Turner received on September 9, 2016. The conduct report

charges Turner with violating various DOC regulations by engaging in gang-related

communications and activities. Dkt. 38-2. I have several concerns about the conduct report.

The conduct report appears to have only limited relevance. It was issued after Turner was

demoted in HROP, so the conduct report itself was not the cause of his demotion. In addition,

the conduct report contains numerous hearsay statements. The statements were drawn

purportedly from letters found in Turner’s cell, but defendants have not identified the letters

as exhibits. Finally, the parties would have to spend a significant amount of time at trial

explaining what the conduct report means and whether it was legitimate. The conduct report

accuses Turner of sending coded messages about gang-related activities to several people, but

Turner denies that he was sending coded messages and contends that the conduct report was

retaliatory. From my own review, the alleged coded statements are not obviously nefarious. So

defendants would have to spend time at trial explaining why they thought Turner’s

communications were gang-related and justifying the conduct report, and Turner would have

to be given the opportunity to rebut defendants’ testimony about his communications. Because

of these concerns, I will exclude the conduct report. Defendants may explain at trial through

testimony why they thought Turner was engaged in gang-related activity, but they may not

present the conduct report itself.


                                              8
                                    ORDER

IT IS ORDERED that:

1. Defendants’ motion to permit inmate witnesses Dion Matthews, Tingia Wheeler,
   and Mical Thomas to appear by video conference, Dkt. 106, is GRANTED as set
   forth above.

2. The clerk of court is directed to CANCEL the writs of habeas corpus ad
   testificandum for inmates Matthews, Wheeler, and Thomas.

3. The parties’ objections to exhibits are resolved as set forth above.

4. The parties are to notify each other by October 3, 2019, the exhibits that they
   intend to use in their opening statements.

   Entered October 4, 2019.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                        9
